— Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Suffolk County (Toomey, J), imposed May 23, 2012, upon his plea of guilty, on the ground that the sentence is excessive.
Ordered that the sentence is affirmed.
Contrary to the People’s contention, the defendant did not validly waive his right to appeal (see People v Lopez, 6 NY3d 248, 256 [2006]; People v Crawford, 110 AD3d 916 [2013], lv denied 22 NY3d 1040 [2013]; People v Keiser, 100 AD3d 927 [2012]). Thus, review of his excessive sentence claim is not precluded. However, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Eng, PJ., Dillon, Cohen and Hinds-Radix, JJ, concur.